DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of group 1, claims 1 and 3 in the reply filed on 3/26/2021is acknowledged.  The traversal is on the ground(s) that the response asserts the special technical feature of boxing in the library.  This is not found persuasive because this argument has been thoroughly reviewed but is not considered persuasive as Lu (Methods (2007) volume 43, pages 110-117) teaches a molecular weight ladder that has markers greater than and less than the sequence of interest..
Claims 5-15, 17-22, are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 3/26/2021.
Priority
	The instant application was filed 06/13/2019 is a national stage entry of PCT/US2017/066683 with an international filing date: 12/15/2017and claims priority from provisional application 62434531, filed 12/15/2016.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/20/2020 is being considered by the examiner.
Drawings
The drawings in figure 6 provides nucleotide sequences with no SEQ ID NO. However, 37 CFR 1.821 (d) requires, “Where the description or claims of a patent application discuss a sequence that is set forth in the “Sequence Listing” in accordance with paragraph (c) of this section, reference must be made to the sequence by use of the sequence identifier, preceded by “SEQ ID NO:” in the text of the description or claims, even if the sequence is also embedded in the text of the description or claims of the patent application.”  The claims/specification should be amended to be consistent with 37 CFR 1.821 (d).
Further figure 6 indicates it is in color.  Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).

Specification
The disclosure is objected to because of the following informalities: 
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code, for example page 12, lines 22-12. Applicant is required to review the entire disclosure and  delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
The specification on page 8 provides nucleic acid sequences, but are not identified by SEQ ID NO.  However, 37 CFR 1.821 (d) requires , “Where the description or claims of a patent application discuss a sequence that is set forth in the  “Sequence Listing ” in accordance with paragraph (c) of this section, reference must be made to the sequence by use of the sequence identifier, preceded by  “SEQ ID NO: ” in the text of the description or claims, even if the sequence is also embedded in the text of the description or claims of the patent application.”  The claims/specification should be amended to be consistent with 37 CFR 1.821 (d).
Appropriate correction is required.
Claim Objections
Claims 1 and 3  are objected to because of the following informalities:  
Claim 1 recites, “Oligos,” “Oligo Library,”  and “Oligo ladder.”  These are not proper nouns and thus do not need to be capitalized.
Claim 1 recites, “A method for gel electrophoresis size-purification of a small RNA Library of oligonucleotides (Oligos).”  The claim later recites, “such that if the Oligo 
Claim 3 is objected to as it depends from claim 1.
  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lu (Methods (2007) volume 43, pages 110-117) .
The claims require co-purifying an oligo library and oligo ladder by gel electrophoresis.  The specification does not provide any definition of what is required by co-purifying.  Thus the broadest reasonable interpretation is a ladder on the same gel as an oligonucleotide library.  

Lu teaches ligation of 5’ adapter to miRNA  4.3.  Lu teaches ligation of 3’ adapter 4.4.  Lu teaches RT-PCR of small RNA’s ligated with adapters 4.5.  Lu teaches the PCR products were purified by gel electrophoresis 4.6 and cut out with a razor blade.  Lu teaches in figure 2, the gel contained a 10 bp DNA ladder (page 115 (l)).  The ladder is in a separate lane and thus do not interfere with sequencing.
Thus Lu teaches co-purifying of small RNA library (miRNA cDNA library) with a DNA ladder in a separate lane via gel electrophoresis. Lu (teaches a molecular weight ladder that has markers greater than and less than the library of interest
With regards to claim 3, Lu teaches miRNA library.
Summary
	No claims are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN C POHNERT PhD whose telephone number is (571)272-3803.  The examiner can normally be reached on Monday- Friday about 6:00 AM-5:30 PM, every second Friday off.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Steven Pohnert/           Primary Examiner, Art Unit 1634